DETAILED ACTION
Election/Restrictions
Newly submitted claims 14-20 and 22-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is directed to support members, relative positions of those support members to landing positions of ejected liquid, relative positions of sensors to support members and a moving unit that is not claimed to have any specific moving direction. The originally presented invention as it is now claimed makes no mention of support members and claims a moving unit that moves the heads in a specific direction. As such, new claims 14-20 and 22-25 are directed to a patentably distinct and properly restricted apparatus from that originally presented. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-20 and 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from any withdrawn claims into both of independent claims 1 and 13 for further examination. 

Claim Objections
Claim 5 is objected to because of the following informalities:  “the position of the conveyed object for the respective liquid ejection head unit” lacks antecedent basis.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  “the corresponding liquid ejection head unit” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “an orthogonal direction that is orthogonal to a conveying direction,” “a direction orthogonal to the conveying direction” and “the orthogonal direction.” It is unclear as to whether the claimed directions are all intended to refer to the same direction. Clarification is required. 
Because claims 2-5 and 21 depend from claim 1, they are also rejected on this basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13 are rejected under 35 U.S.C. 102(a) as being anticipated by Hommi (2016/0136947).

	Regarding claims 1 and 13, Hommi teaches a liquid ejection apparatus and system, comprising:
	a plurality of liquid ejection head units (fig. 2, items 16) that are configured to eject liquid onto a conveyed object (fig. 2, item 1) at different positions along a conveying path (fig. 2, item 20) for conveying the conveyed object;
	a plurality of sensors (fig. 3, item 24), each sensor of the plurality of sensors being configured to output a detection result indicating a position of the conveyed object with respect to an orthogonal direction that is orthogonal to a conveying direction of the conveyed object ([0044]), an entire body of each sensor being positioned upstream of a landing position of the liquid ejected by a respective individual liquid ejection head unit the sensor is positioned across from (see figs. 2, 3, note that this is the case); and
	a moving unit  ([0044], [0045], head position adjuster) configured to move each liquid ejection head unit of the plurality of liquid ejection head units in a direction orthogonal to the conveying direction based on a detected position of the conveyed object with respect to the orthogonal direction ([0044], see fig. 3), wherein
	each sensor of the plurality of sensors is positioned across from a respective liquid ejection head unit of the plurality of liquid ejection head units (see fig. 3, note that sensors 24 can reasonably be said to be “positioned across from” the heads 16), below the conveyed object (see fig. 5, note that sensor 24b is positioned below sheet 1), on an opposite side of the conveying path of the conveyed object from the respective liquid ejection head unit of the plurality of liquid ejection head units (see fig. 5).

	Regarding claim 2, Hommi teaches the liquid ejection apparatus according to claim 1, wherein the moving unit moves each liquid ejection head unit in the orthogonal direction that is orthogonal to the conveying direction of the conveyed object (see fig. 3).

	Regarding claim 3, Hommi teaches the liquid ejection apparatus according to claim 1, wherein the sensor an optical sensor (see fig. 5).

	Regarding claim 4, Hommi teaches the liquid ejection apparatus according to claim 3, wherein the sensor obtains the detection result based on a pattern included in the conveyed object ([0066]).

	Regarding claim 5, Hommi teaches the liquid ejection apparatus according to claim 4, wherein each sensor of the plurality of sensors detects the position of the conveyed object for the respective liquid ejection head unit that the sensor is positioned across from (see figs. 2-5),
	the sensor being positioned on the opposite side of the conveying path from the respective liquid ejection head unit (see figs. 2-5), and
	the position of the conveyed object for the respective liquid ejection head unit that the sensor is positioned across from is detected based on at least two results of detecting the pattern at least two different times (see fig. 8, Note that detection is executed periodically, and thus the position of the medium with respect to any given head at any given time is necessarily determined based on more than one detection result).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hommi in view of Otsuka (7,104,710)

	Regarding claim 21, Hommi teaches the liquid ejecting apparatus according to claim 1. Hommi does not teach wherein the sensor is placed at a position directly below the corresponding liquid ejection unit. Otsuka teaches this (Otsuka, see fig. 11, Note detection unit 701 directly below head 1). It would have been obvious to one of ordinary skill in the art at the time of invention to position media position sensor in the manner disclosed by Otsuka instead of that disclosed by Hommi because doing so would amount to a simple rearrangement of Hommi’s parts to obtain predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853